MEMORANDUM **
Larry Scott Paap appeals pro se from the district court’s orders granting summary judgment in favor of defendant and denying his motion to reconsider in his action alleging federal claims of discrimination and various state law claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s summary judgment de novo, RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1062 n. 14 (9th Cir.2002), and its denial of a motion to reconsider for abuse of discretion, School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly granted summary judgment on Paap’s defamation claims based on various statements made by defendant’s employees, because some of the claims were barred by the statute of limitations, RK Ventures, Inc., 307 F.3d at 1058, and the others were supported by insufficient evidence, Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 754-55 (9th Cir.2001).
To the extent Paap contends that the district court erred by denying his motion to reconsider, we reject this assertion because the motion was based on an unsworn letter that Paap did not argue was previously unavailable. See ACandS, Inc., 5 F.3d at 1262 (“[T]he failure to file documents in an original motion or opposition does not turn the late filed documents into ‘newly discovered evidence.’ ”). Paap did not satisfy any other ground for reeonsideration or relief from judgment. See id. at 1262-63.
We set aside the Appellate Commissioner’s order and review the issues as briefed, which includes the summary judgment order, dated October 17, 2005, and the denial of reconsideration, dated November 9, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.